Case 1:20-cr-00681-JPC Document 50 Filed 12/22/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-y-
20 69.6815)
INNA GEKELMAN '
Defendant(s).
x

 

Defendant INNA GEKELMAN hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

 

__._ Initial Appearance/Appointment of Counsel
x Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

2 >
Inne be kelmav /p blldt- y L4AfOn.
Defendant’s Signature (te Defense Counsé!'s Signatuye

(Judge may obtain verbal conse
Record and Sign for Defendant)

INNA GEKELMAN ALBERT Y. DAYAN

Print Defendant's Name Print Defense Counsel’s Name

 

 

 

 

This proceeding was conducted by reliable videoconferencing technology.

(2/21/20 fle a

Date U.S. District Judge/U.S. Magistrate Judge

 

 
